Citation Nr: 1605903	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-35 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.


FINDING OF FACT

For the entire increased rating period, hemorrhoids have been manifested by internal hemorrhoids with moderate symptoms including rectal bleeding, pain, itching, fissures, and discomfort.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.114, Diagnostic Code (DC) 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Hemorrhoids have been rated under DC 7336, which provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated as noncompensable (0 percent disabling).  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114.

The Veteran has been in receipt of a noncompensable rating for hemorrhoids since September 1, 1978.  In May 2011, he filed a claim for an increased rating, indicating that the hemorrhoids had worsened in severity.  During contemporaneous VA treatment in April 2011, he reported anal itching.  The clinician noted that there were no external lesions, palpable masses, or gross blood, and that sphincter tone was intact.  Earlier, in March 2011, a VA surgery consultation revealed no excoriations, fissures, piles, or external hemorrhoids.

In a July 2011 VA examination, the Veteran reported rectal bleeding and several hours of rectal pain following bowel movements.  While the July 2011 examiner did not physically assess the hemorrhoids, the examiner referenced physical examination notes from a week before noting minimal perianal erythema, no external mass or hemorrhoids, good sphincter tone, and no gross blood.

In March 2012, the Veteran presented to a VA clinic with a small external hemorrhoid.  There were no signs of thrombosis, recent bleeding, or tenderness.  A VA treatment record from December 2012 indicates that rectal bleeding continued after bowel movements, but that pain and itchiness had decreased.  An anoscopy revealed mild internal hemorrhoids with no active bleeding.  

The Veteran testified about hemorrhoid symptoms before the Board in April 2015.  He stated that he considered, but did not ultimately receive, surgery on two occasions for symptoms including bleeding, itchiness, fissures, and discomfort.  He presented for treatment at a VA medical center the following day.  During the evaluation, he reported flares of itching and pain.  The clinician noted that fissures were present, but no external hemorrhoids or psoriatic lesions.

After considering all the evidence, lay and medical, the Board finds that the symptoms reported by the Veteran and observed by VA physicians most closely approximate a hemorrhoid disability that is characterized by moderate internal hemorrhoids with symptoms including rectal bleeding, pain, itching, fissures, and discomfort.  The hemorrhoid disability manifested a single external hemorrhoid on one occasion, but generally did not manifest external hemorrhoids, palpable masses, abnormal sphincter tone, or psoriatic lesions.  

While the Veteran has credibly reported bothersome discomfort in the form of bleeding and itching, the evidence generally shows that the internal hemorrhoids have not been large, thrombotic, or generated excessive redundant tissue.  While occasional fissures have been present, the symptoms accompanying those fissures - including pain, bleeding, and itchiness - are generally more consistent with moderate internal hemorrhoids than large hemorrhoids that bleed persistently with secondary anemia.  

As the evidence most nearly approximates moderate internal hemorrhoids, it does not establish that the Veteran experienced symptoms like or similar those associated with a rating in excess of 0 percent.  Accordingly, a compensable rating for hemorrhoids is not warranted, and there is no basis for staged ratings for the Veteran's disability.  As the preponderance of the evidence is against assignment of compensable rating, the benefit-of-the-doubt doctrine is not applicable, and the appeal is denied.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. 
§ 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  For the entire increased rating period, the service-connected hemorrhoid disability has been manifested by internal hemorrhoids with moderate symptoms including rectal bleeding, pain, itching, fissures, and discomfort.  The provisions of DC 7336 specifically addresses hemorrhoid disabilities, and the use of terms such as "mild" and "moderate" - which are not defined in the Rating Schedule - has allowed the Board to consider all the lay and medical evidence associated with the hemorrhoid disability.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6, 4.114.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not asserted, and the evidence does not otherwise suggest, an inability to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected hemorrhoid disability.  For these reasons, the issue of TDIU has not been reasonably raised by the record or by the Veteran.

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
 
In the present case, required notice was provided in a June 2011 letter, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Service treatment records, post-service VA treatment records, and statements from the Veteran have all been obtained.  Additionally, the Veteran has testified before the Board in April 2015.

The Veteran was also provided with a VA examination in July 2011, the report for which has been associated with the record.  The Board finds that the July 2011 VA examination was thorough and adequate, and provided a sound basis upon which to base a decision on the appeal for an increased rating for hemorrhoids.  The VA examiner interviewed the Veteran regarding past and present symptomatology, reviewed contemporaneous physical examination records, and reported the information necessary to evaluate the severity of hemorrhoids.  

In addition, during the April 2015 Board hearing, the criteria for a compensable rating for hemorrhoids were specifically discussed with the Veteran in anticipation for a VA treatment appointment the following day.  The VA treatment report from the following day has been associated with the record and provides the results of a physical examination of the hemorrhoids.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A compensable rating for hemorrhoids is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


